DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. U.S. Patent App. Pub. No. 2020/0059306 in view of Mower et al. U.S. Patent No. 5,048,053.
Regarding claim 1, Baek discloses a method for receiving a plurality of separate signals transmitted respectively by a plurality of transmit antennas, the method comprising: receiving a plurality of respective signals on a plurality of receive antennas (antennas 1-R – Fig. 2, ¶ [0058]), 
Mower discloses a receiver comprising a signal detector including a squarer circuit (26/84) and a time integrator circuit (27/85) (see Figs. 1, 4; col. 2, ll. 55-64).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a signal detector as taught by Mower, for the reception circuits of Baek, as it provides for simple initial signal detection that is not computationally complex.
Regarding claim 2, Baek further discloses transmission of quadrature amplitude modulation signals (¶ [0054]).
Regarding claim 3, Baek further discloses that the machine-learning algorithm is implemented by way of at least one artificial neural network (deep neural network 120) receiving the respective signals received on the receive antennas at input and providing an estimate of the transmitted symbols at output (see Figs. 2-4; ¶¶ [0056]-[0075]).
Regarding claim 5, Baek discloses that at least one artificial network is implemented in order to jointly demodulate the signals transmitted by a plurality of transmit antennas (see receiver 330 – Fig. 11, ¶ [0134]).

Regarding claim 7, Baek further discloses the machine-learning algorithm is trained so as to minimize an error rate between the demodulated symbols and the transmitted symbols, as Baek discloses that a mean square error is minimized (see ¶ [0210]).
Regarding claim 11, Baek discloses a multipath receiver comprising a plurality of receive antennas (antennas 1-R – Fig. 2, ¶ [0058]) for receiving separate signals transmitted respectively by a plurality of transmit antennas, the receiver comprising a signal detector per reception path (i.e. via Rx 1 – Rx R – Fig. 2), and a demodulator (i.e. deep neural network 120) configured to jointly demodulate the received signals by way of a machine-learning algorithm trained beforehand using training unit 140 so as to learn to demodulate each modulated symbol of the transmitted signal based on the respective contributions of a modulated symbol received on the plurality of the receive antennas, as Baek discloses, after training has been completed, that signals the machine learning-based receiver 100 does not know may be input, and actual communication for estimating transmitted signals may be performed (¶¶ [0063]-[0067]).  While Baek discloses receivers (Rx 1 – Rx R) for detecting the received signals, Baek does not disclose that energy detection comprising quadratic detection and time integration is applied.

Regarding claim 13, Baek further discloses that the demodulator comprises a number of outputs equal to the number of transmit antennas, as the transmitted T signals must be recovered (see equations (1) and (2) ¶¶ [0053]-[0054]; Fig. 11).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. in view of Mower et al. as applied to claim 3 above, and further in view of O’Shea et al. U.S. Patent App. Pub. No. 2018/0367192 and Reial et al. U.S. Patent App. Pub. No. 2013/0301758.
Regarding claim 4, Baek in combination with Mower disclose a method for receiving a plurality of signals using a machine-learning algorithm, as described above, but do not expressly disclose that a separate artificial neural network is implemented in order to demodulate each signal transmitted by a separate transmit antenna based on all of the respective signals received on the receive antennas.
O’Shea discloses the use of a receiver with one or more neural network layers for transforming multiple RF signals from a MIMO channel into constructed information (¶ [0093]), where the machine-learning network performs demodulation/decoding operations (¶ [0033]), and further discloses parallel decoders (i.e. 904a-904n) for processing received signals at a MIMO receiver from a plurality of antennas (see Fig. 9A).  Further, Reial discloses the use of parallel JD processing blocks, each block configured to jointly demodulate a number of streams in a MIMO application (¶ [0045]).  It would have been obvious to one of ordinary skill in the art, prior to the .
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. in view of Mower et al. as applied to claim 1 above, and further in view of Arvinte et al. U.S. Patent App. Pub. No.2019/0081824.
Regarding claim 8, Baek in combination with Mower disclose a method for receiving a plurality of signals using a machine-learning algorithm, as described above, and Baek further discloses that the reception paths are presented as a group of series-concatenated paths as detection is sequentially performed (see Fig. 9, ¶ [0108]), but Baek and Mower do not expressly disclose that the transmitted signals are protected by way of an error correction code, and where the method further comprises decoding the demodulated symbols by way of a channel decoder applied to the demodulated symbols on the various series-concatenated reception paths.
Arvinte discloses a MIMO detector at a receiver where error correction codes (ECC) are employed and an ECC decoder 220 decodes a detected/demodulated output from unit 210 (see Fig. 2, ¶ [0020]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ error correction codes along, with a channel decoder at a receiver, as taught by Arvinte, in the method of Baek and Mower, in order to provide error correction capabilities at the receiver.
.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. in view of Mower et al. as applied above, and further in view of Fukawa et al. U.S. Patent App. Pub. No. 2010/0316151.
Regarding claim 9, Baek in combination with Mower disclose a method for receiving a plurality of signals using a machine-learning algorithm, as described above, but do not expressly disclose that the transmitted signals are protected by way of an error correction code where the method further comprises decoding on each reception path in parallel by way of a plurality of respective decoders.
Fukawa discloses a MIMO system where error correction codes are employed (see ¶ [0138]), and decoding of the demodulated symbols on each reception path is performed in parallel by way of a plurality of respective decoders (i.e. 406-1 – 406-T – Fig. 2).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ error correction coding where a plurality of decoders are employed at the receiver, as disclosed by Fukawa, in the method of Baek and Mower, in order to provide for error correction tailored for each of the transmission streams received.
Regarding claim 15, Baek in combination with Mower disclose a multipath receiver as described above, but do not expressly disclose a separate channel decoder configured to decode symbols provided on each respective output of the demodulator.
Fukawa discloses a MIMO system where error correction codes are employed (see ¶ [0138]), and decoding of the demodulated symbols on each reception path is performed in parallel by way of a plurality of respective decoders (i.e. 406-1 – 406-T – Fig. 2).  It would have .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. in view of Mower et al. as applied to claim 11 above, and further in view of Huang et al. U.S. Patent App. Pub. No. 2021/0351820.
Regarding claim 12, Baek in combination with Mower disclose a multipath receiver as described above, where Baek discloses a receiver of Baek comprising R reception antennas to receive signals transmitted through T transmission antennas (see Fig. 2, ¶ [0054]).  Baek and Mower do not disclose that the number of receive antennas is greater than or equal to the number of transmit antennas.
Huang discloses that in a MIMO communication system, the number of reception antennas may be equal to the number of transmit antennas (¶ [0040]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ at least an equal number of reception antennas as transmit antennas, as suggested by Huang, in the receiver of Baek and Mower to provide added reception diversity.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. in view of Mower et al. as applied to claim 11 above, and further in view of Kawamoto et al. U.S. Patent App. Pub. No. 2007/0162819.
Regarding claim 14, Baek in combination with Mower disclose a multipath receiver as described above, but do not disclose a demultiplexer for series-concatenating the demodulated 
Kawamoto discloses a MIMO receiver comprising a demultiplexer (parallel-to-serial converter 242) for series-concatenating demodulated symbols on various outputs from signal detector 252, and a channel decoder 244 for decoding the symbols at the output of the demultiplexer (see Fig. 2).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for a decoder to decode demodulated output signals, as suggested by Kawamoto, in the receiver of Baek and Mower, as providing such  a decoder allows for error correction of the received signals.
Claim 16 is are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. in view of Mower et al. and Fukawa et al., as applied to claim 15 above, and further in view of Abu-Surra et al. U.S. Patent App. Pub. No. 2017/0134050.
Regarding claim 15, Baek in combination with Mower and Fukawa disclose a multipath receiver, where Fukawa discloses the use of separate channel decoders as described above, but the proposed combination does not expressly disclose that the coding rate of each channel decoder is configured independently.
Abu-Surra discloses that each MIMO stream includes an independent LDPC coding rate (¶ [0147]), where a channel decoder would thus need to match the coding rate employed at the encoder, as one skilled in the art would recognize.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ separate coding rates for each MIMO stream which would be used at a corresponding decoder, as suggested by Abu-Surra, in the receiver of Baek, Mower and Fukawa, to allow flexibility and efficient coding overhead usage based on system conditions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        1/1/2022